SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Negotiation of Interest Sale in Gasmig Rio de Janeiro, July 16, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that, in line with its Business and Management Plan which provides for divestment of assets abroad and in Brazil, is negotiating with Cemig - Companhia Energética de Minas Gerais to sell its 40% interest in Gasmig. Gasmig is the sole distributor of piped natural gas in the state of Minas Gerais and is responsible for the distribution of 4.1 million m³/day of natural gas through a network of gas pipelines of around 850 km. Petrobras will closely inform the market and its shareholders about the progress of this operation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 16, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
